

INVESTMENT MANAGEMENT TRUST AGREEMENT


This Agreement is made as of June 21, 2011 by and between Trio Merger Corp. (the
“Company”) and Continental Stock Transfer & Trust Company (“Trustee”).


WHEREAS, the Company’s registration statement on Form S-1, No. 333-172836
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and


WHEREAS, EarlyBirdCapital, Inc. (“EBC”) is acting as the representative of the
underwriters in the IPO; and


WHEREAS, simultaneously with the IPO, the Company’s initial stockholders will be
purchasing an aggregate of 6,500,000 warrants (“Insider Warrants”) from the
Company for an aggregate purchase price of $3,250,000 and EBC will be purchased
an aggregate of 600,000 warrants (“EBC Warrants” and together with the Insider
Warrants, the “Private Placement Warrants”) from the Company for an aggregate
purchase price of $300,000; and


WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, $60,600,000 of the
gross proceeds of the IPO and sale of the Private Placement Warrants
($69,210,000 if the underwriters over-allotment option is exercised in full)
will be delivered to the Trustee to be deposited and held in a trust account for
the benefit of the Company and the holders of the Company’s common stock, par
value $.0001 per share (“Common Stock”), issued in the IPO as hereinafter
provided and in the event the Units are registered in Colorado, pursuant to
Section 11-51-302(6) of the Colorado Revised Statutes. A copy of the Colorado
Statute is attached hereto and made a part hereof (the amount to be delivered to
the Trustee will be referred to herein as the “Property”; the shareholders for
whose benefit the Trustee shall hold the Property will be referred to as the
“Public Shareholders,” and the Public Shareholders and the Company will be
referred to together as the “Beneficiaries”); and


WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;


IT IS AGREED:


1.           Agreements and Covenants of Trustee.  The Trustee hereby agrees and
covenants to:
 
(a)           Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at J.P. Morgan Chase Bank N.A. and at a brokerage
institution selected by the Trustee that is reasonably satisfactory to the
Company;

 
1

--------------------------------------------------------------------------------

 


(b)           Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;


(c)           In a timely manner, upon the instruction of the Company, invest
and reinvest the Property in United States treasuries having a maturity of 180
days or less, as determined by the Company;


(d)           Collect and receive, when due, all principal and income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;


(e)           Notify the Company of all communications received by it with
respect to any Property requiring action by the Company;


(f)           Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of its tax returns;


(g)           Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;


(h)           Render to the Company monthly written statements of the activities
of and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account; and


(i)           Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its Chief
Executive Officer or Chairman of the Board and Secretary or Assistant Secretary
and affirmed by counsel for the Company, and complete the liquidation of the
Trust Account and distribute the Property in the Trust Account only as directed
in the Termination Letter and the other documents referred to therein; provided,
however, that in the event that a Termination Letter has not been received by
the Trustee by the 18-month anniversary of the closing of the IPO (“Closing”)
or, in the event that a definitive agreement for a Business Combination has been
executed on or prior to the 18-month anniversary of the Closing but the Business
Combination has not been consummated by the 18-month anniversary of the Closing,
the 24-month anniversary of the Closing, the Trust Account shall be liquidated
in accordance with the procedures set forth in the Termination Letter attached
as Exhibit B hereto and distributed to the shareholders of record as of a date
selected by the Company.  The provisions of this Section 1(i) may not be
modified, amended or deleted under any circumstances.


2.           Limited Distributions of Income from Trust Account.


(a)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
C, the Trustee shall distribute to the Company the amount of interest income
earned on the Trust Account requested by the Company to cover any income or
other tax obligation owed by the Company.

 
2

--------------------------------------------------------------------------------

 


(b)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
D, the Trustee shall distribute to the Company the amount of interest income
earned on the Trust Account requested by the Company to cover expenses related
to investigating and selecting a target business and other working capital
requirements; provided, however, that the Company will not be allowed to
withdraw interest income earned on the Trust Account unless there is an amount
of interest income available in the Trust Account sufficient to pay the
Company’s tax obligations on such interest income or otherwise then due at that
time.


(c)           Upon written request from the Company, which may be given from
time to time as described in the Registration Statement, in a form substantially
similar to that attached as Exhibit E, the Trustee shall distribute to the
Company the amount necessary for it to purchase up to 1,500,000 shares of Common
Stock (or up to 1,725,000 shares of Common Stock if the over-allotment option in
the IPO is exercised in full (in either case, such amount being referred to as
the “Maximum Amount”)), at prices (including commissions) not to exceed $9.60
per share (“Maximum Price”).


(d)           The limited distributions referred to in Sections 2(a) and 2(b)
above shall be made only from income collected on the Property while the limited
distributions referred to in Section 2(c) above shall be made from the Property
itself.  Except as provided in Section 2(a), 2(b) and 2(c) above, no other
distributions from the Trust Account shall be permitted except in accordance
with Section 1(i) hereof.


(e)           In all cases, the Company shall provide EBC with a copy of any
Termination Letters and/or any other correspondence that it issues to the
Trustee with respect to any proposed withdrawal from the Trust Account promptly
after such issuance.


3.           Agreements and Covenants of the Company.  The Company hereby agrees
and covenants to:


(a)           Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman of the Board, Chief Executive Officer or Chief
Financial Officer.  In addition, except with respect to its duties under
paragraphs 1(i), 2(a), 2(b) and 2(c) above, the Trustee shall be entitled to
rely on, and shall be protected in relying on, any verbal or telephonic advice
or instruction which it in good faith believes to be given by any one of the
persons authorized above to give written instructions, provided that the Company
shall promptly confirm such instructions in writing;

 
3

--------------------------------------------------------------------------------

 

(b)           Subject to the provisions of Section 6(g) of this Agreement, hold
the Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee's gross negligence or willful misconduct.  Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”).  The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld.  The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld.  The Company may participate in such
action with its own counsel;


(c)           Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a),
2(b) and 2(c) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time.  It is expressly understood that
the Property shall not be used to pay such fees and further agreed that any fees
owed to the Trustee shall be deducted by the Trustee from the disbursements made
to the Company pursuant to Sections 1(i) solely in connection with the
consummation of a Business Combination, or pursuant to Section 2(b).  The
Company shall pay the Trustee the initial acceptance fee and first year’s fee at
the consummation of the IPO and thereafter on the anniversary of the Effective
Date;


(d)           In connection with any vote of the Company’s shareholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating shareholder votes (which firm may be the Trustee) verifying
the vote of the Company’s shareholders regarding such Business Combination; and


(e)           In connection with the Trustee acting as Paying/Disbursing Agent
pursuant to Exhibit B, not give the Trustee any disbursement instructions which
would be prohibited under this Agreement.


4.           Limitations of Liability.  The Trustee shall have no responsibility
or liability to:


(a)           Take any action with respect to the Property, other than as
directed in paragraphs 1 and 2 hereof and the Trustee shall have no liability to
any party except for liability arising out of its own gross negligence or
willful misconduct;


(b)           Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 
4

--------------------------------------------------------------------------------

 


(c)           Change the investment of any Property, other than in compliance
with paragraph 1(c);


(d)           Refund any depreciation in principal of any Property;


(e)           Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;


(f)           The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct.  The Trustee may rely conclusively and shall
be protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons.  The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;


(g)           Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement; and


(h)           File local, state and/or Federal tax returns or information
returns with any taxing authority on behalf of the Trust Account and payee
statements with the Company documenting the taxes, if any, payable by the
Company or the Trust Account, relating to the income earned on the Property.


(i)           Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof).


(j)           Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any agreement or document other than this agreement and
that which is expressly set forth herein.

 
5

--------------------------------------------------------------------------------

 


(k)           Verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Section 1(i), 2(a), 2(b) or 2(c) above.


5.           Termination.  This Agreement shall terminate as follows:


(a)           If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee which act in accordance
with this Agreement.  At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or


(b)           At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).


6.           Miscellaneous.


(a)           The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account.  The Company and the Trustee will each restrict access
to confidential information relating to such security procedures to authorized
persons.  Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel.  In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary's bank or intermediary bank.  The Trustee shall not
be liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.


(b)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.

 
6

--------------------------------------------------------------------------------

 

(c)           This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof.  Except for
Section 1(i) (which may not be amended under any circumstances), this Agreement
or any provision hereof may only be changed, amended or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment or modification may be made without the prior written consent of
EBC.  As to any claim, cross-claim or counterclaim in any way relating to this
Agreement, each party waives the right to trial by jury.  The Trustee may
require from Company counsel an opinion as to the propriety of any proposed
amendment.


(d)           The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, Borough of Manhattan,
for purposes of resolving any disputes hereunder.


(e)           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:


if to the Trustee, to:


Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven G. Nelson, Chairman, and Frank A. DiPaolo, CFO
Fax No.:  (212) 509-5150


if to the Company, to:


Trio Merger Corp.
777 Third Avenue, 37th Floor
New York, New York 10017
Attn:  Eric S. Rosenfeld, Chairman and Chief Executive Officer
Fax No.:  (212) 319-0760


in either case with a copy to:


EarlyBirdCapital, Inc.
275 Madison Avenue, 27th Floor
New York, New York 10016
Attn:  Steven Levine, Chief Executive Officer
Fax No.:  (212) 661-4936


(f)           This Agreement may not be assigned by the Trustee without the
prior consent of the Company.

 
7

--------------------------------------------------------------------------------

 


(g)           Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated
hereunder.  The Trustee acknowledges and agrees that it shall not make any
claims or proceed against the Trust Account, including by way of set-off, and
shall not be entitled to any funds in the Trust Account under any circumstance.
In the event that the Trustee has a claim against the Company under this
Agreement, the Trustee will pursue such claim solely against the Company and not
against the Property held in the Trust Account.


(h)           Each of the Company and the Trustee hereby acknowledge that EBC is
a third party beneficiary of this Agreement.


[Signature Page Follows]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.



 
CONTINENTAL STOCK TRANSFER & TRUST
COMPANY, as Trustee
         
By:
/s/ Frank A. DiPaolo
     
Name:  Frank A. DiPaolo
     
Title:  Chief Financial Officer
           
TRIO MERGER CORP.
         
By:
/s/ David D. Sgro
     
Name: David D. Sgro
     
Title: Chief Financial Officer
 


 
9

--------------------------------------------------------------------------------

 

SCHEDULE A


Fee Item
   
Time and method of payment 
   
Amount
 
Initial acceptance fee
   
Initial closing of IPO by wire transfer
    $ 0.00  
Annual fee
   
First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO by wire transfer or check
    $ 1,500  
Transaction processing fee for disbursements to Company under Section 2
   
Deduction by Trustee from accumulated income following disbursement made to
Company under Section 2
    $ 250  
Paying Agent services as required pursuant to Section 1(i) and 2(c)
   
Billed to Company upon delivery of service pursuant to Section 1(i) and 2(c)
   
Prevailing rates
 


 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
 

 
[Letterhead of Company]
         
[Insert date]
 



Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank DiPaolo


Re:           Trust Account No.                     Termination Letter


Gentlemen:


Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Trio Merger Corp. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of June 21, 2011 (“Trust Agreement”), this is to advise
you that the Company has entered into an agreement (“Business Agreement”) with
__________________ (“Target Business”) to consummate a business combination with
Target Business (“Business Combination”) on or about [insert date].  The Company
shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”).


In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on __________ and to transfer the
proceeds to the above-referenced account at JP Morgan Chase Bank to the effect
that, on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date.  It is acknowledged and agreed that while
the funds are on deposit in the trust account awaiting distribution, the Company
will not earn any interest or dividends.


On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
__________________, which verifies the vote of the Company’s stockholders in
connection with the Business Combination if a vote is held and (b) written
instructions with respect to the transfer of the funds held in the Trust Account
(“Instruction Letter”).  You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the counsel's
letter and the Instruction Letter, in accordance with the terms of the
Instruction Letter.  In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company of the same and the Company shall direct you as to whether
such funds should remain in the Trust Account and distributed after the
Consummation Date to the Company.  Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated.

 
11

--------------------------------------------------------------------------------

 


In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.



 
Very truly yours,
     
TRIO MERGER CORP.
         
By:
       
Eric S. Rosenfeld, Chairman of the Board
         
By:
       
David D. Sgro, Secretary



cc: EarlyBirdCapital, Inc.

 
12

--------------------------------------------------------------------------------

 

EXHIBIT B
 

 
[Letterhead of Company]
         
[Insert date]
 

 
Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank DiPaolo


Re:           Trust Account No.                   Termination Letter


Gentlemen:


Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Trio Merger Corp. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of June 21, 2011 (“Trust Agreement”), this is to advise
you that the Company has been unable to effect a Business Combination with a
Target Company within the time frame specified in the Company’s Amended and
Restated Certificate of Incorporation, as described in the Company’s prospectus
relating to its IPO.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on ______________ and to transfer
the total proceeds to the Trust Checking Account at JP Morgan Chase Bank to
await distribution to the shareholders. The Company has selected ____________ 20
__ as the record date for the purpose of determining the shareholders entitled
to receive their share of the liquidation proceeds.  It is acknowledged that no
interest will be earned by the Company on the liquidation proceeds while on
deposit in the Trust Checking Account. You agree to be the Paying Agent of
record and in your separate capacity as Paying Agent, to distribute said funds
directly to the Company's shareholders (other than with respect to the initial
shares) in accordance with the terms of the Trust Agreement and the Amended and
Restated Certificate of Incorporation of the Company. Upon the distribution of
all the funds in the Trust Account, your obligations under the Trust Agreement
shall be terminated.



 
Very truly yours,
     
TRIO MERGER CORP.
         
By:
       
Eric S. Rosenfeld, Chairman of the Board
         
By:
       
David D. Sgro, Secretary



cc: EarlyBirdCapital, Inc.

 
13

--------------------------------------------------------------------------------

 

EXHIBIT C
 

 
[Letterhead of Company]
         
[Insert date]
 

 
Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Frank DiPaolo and Cynthia Jordan


Re:           Trust Account No.                      

Gentlemen:


Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
Trio Merger Corp. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of June 21, 2011 (“Trust Agreement”), the Company hereby
requests that you deliver to the Company $_______ of the interest income earned
on the Property as of the date hereof.  The Company needs such funds to pay for
its tax obligations.  In accordance with the terms of the Trust Agreement, you
are hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to the Company’s operating account at:


[WIRE INSTRUCTION INFORMATION]



 
TRIO MERGER CORP.
         
By:
       
Eric S. Rosenfeld, Chairman of the Board
         
By:
       
David D. Sgro, Secretary



cc: EarlyBirdCapital, Inc.

 
14

--------------------------------------------------------------------------------

 

EXHIBIT D
 

 
[Letterhead of Company]
         
[Insert date]
 

  
Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Frank DiPaolo and Cynthia Jordan


Re:           Trust Account No.                       

Gentlemen:


Pursuant to paragraph 2(b) of the Investment Management Trust Agreement between
Trio Merger Corp. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of June 21, 2011 (“Trust Agreement”), the Company hereby
requests that you deliver to the Company $_______ of the interest income earned
on the Property as of the date hereof.  The Company needs such funds to cover
its expenses relating to investigating and selecting a target business and other
working capital requirements.  In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:


[WIRE INSTRUCTION INFORMATION]



 
Very truly yours,
     
TRIO MERGER CORP.
         
By:
       
Eric S. Rosenfeld, Chairman of the Board
         
By:
       
David D. Sgro, Secretary



cc: EarlyBirdCapital, Inc.

 
15

--------------------------------------------------------------------------------

 

EXHIBIT E
 

 
[Letterhead of Company]
         
[Insert date]
 

  
Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Frank DiPaolo and Cynthia Jordan


Re:           Trust Account No.                     

Gentlemen:


Pursuant to paragraph 2(c) of the Investment Management Trust Agreement between
Trio Merger Corp. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of June 21, 2011 (“Trust Agreement”), pursuant to the
instructions attached hereto as Schedule A, you are instructed to distribute
funds held in the Trust Account to those parties listed on Schedule A, in
consideration of the Company’s  purchases of shares of Common Stock at a price
of $___ per share, including commissions (the “Purchase Price”).  The Purchase
Price is equal to or below the Maximum Price (as defined in the Trust
Agreement).  Additionally, the shares of Common Stock, together with any shares
previously purchased by the Company pursuant to paragraph 2(c) of the Trust
Agreement, do not exceed the Maximum Amount (as defined in the Trust Agreement).



 
Very truly yours,
     
TRIO MERGER CORP.
         
By:
       
Eric S. Rosenfeld, Chairman of the Board
         
By:
       
David D. Sgro, Secretary



cc: EarlyBirdCapital, Inc.

 
16

--------------------------------------------------------------------------------

 